DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,071,042. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this instant application are part of those in the US patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (hereinafter Cha)(US 2015/0138964) in view of  Sharma et al. (hereinafter Sharma)(US 10568018).
	Regarding claim 21, Cha teaches a computer-implemented method for reducing wireless network congestion, the method comprising(Fig. 2-4; abstract, overloaded area): receiving an initial request for network access from a mobile device, the initial request for network access including an initial location of the mobile device; determining a customer support time period associated with the initial location(P[0042], receives identification information of the wireless terminal positioned in the overloaded area at the specified time slot; P[0011], policy information for blocking network usage is transmitted to a wireless terminal positioned in the overloaded area in a specific time slot);
	 in response to receiving the initial request for network access, transmitting a request to a network node; receiving, from the network node, a rejection message denying access to the network; denying the initial request for network access based on the rejection message(P[0043], blocking the network usage; P[0042],  the policy server 100 performs a role of processing so that policy information for blocking a network usage is transmitted to the policy agent ); 
	receiving a subsequent network access from the mobile device, the subsequent access including a subsequent location; determining that identifying information associated with the subsequent request for network access matches identifying information associated with the initial request for network access; and denying the subsequent request for network access when the subsequent location is the same as the initial location and a request time of the subsequent request is outside the customer support time period for the initial location(P[0114], the policy server 100 at step S910 may check the position of the wireless terminal 300 and whether it is deviated or released from the overloaded area, using information of the wireless terminal 300 connected to the base station and/or the exchange office; P [0115] The policy server 100 transmits the policy information for releasing the network usage blocking to the policy agent corresponding to the checked identification information by using the processing section 160 (S930); P[0120], network connection (this one is about subsequent connection)).
Cha did not teach specifically subsequent request for network access from the mobile device. However, Sharma teaches in an analogous art subsequent request for network access from the mobile device(col. 13, lines 15-25). Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method, subsequent request for network access from the mobile device in order to use the method for less complex devices.
Note: Sharma also teaches receiving a subsequent request for network access from the mobile device via the RAN(item 406 in Fig. 4); scanning the memory to determine that identifying information associated with the subsequent request for network access matches the stored information associated with the initial request for network access(col. 13, lines 15-25); and  based on the matching stored information associated with the initial and subsequent requests for network access, denying the subsequent request for network access(col. 13, lines 15-25).  

	Regarding claim 22, Cha teaches the method of claim 21 further comprising creating an entry table to store information identifying the mobile device and a user associated with the mobile device(P[0056], stores identification information of plurality of wireless terminals; also P[0095]).  
	Regarding claim 23, Cha teaches the method of claim 21, wherein the identifying information associated with the initial and subsequent requests includes one or more of: an international mobile subscriber identity (IMSI); a mobile station integrated services digital network (MSISDN); an access point name (APN); location information of the mobile device; and Page 4 of 9Preliminary AmendmentPATENT Docket: P1964-US-CON1/231263-30080 a time zone of the mobile device(Cha: P[0058], subscriber identification; identification of policy agent; Sharma: col. 14, lines 1-10).  
	Regarding claim 24, Cha teaches the method of claim 21, wherein the initial and subsequent requests for network access are roaming requests(S910, fig. 9; deviation from overloaded area).  
	Regarding claim 26, Cha teaches the method of claim 21 further comprising determining an initial geographic region based on the initial location of the mobile device, wherein the customer support time period is associated with the geographic region(P[0120], current positionof information is checked corresponds to the position deviated from the initial overloaded area).  
	Regarding claim 27, Cha teaches the method of claim 21, wherein the request to the network node is a first request, and further comprising transmitting a second request to the network node when the request time of the subsequent request for network access is within the customer support time period for the initial location(P[0124], current time is deviated from the specific time releases the network connection blocking and therefore new data connection).  
	Regarding claim 28, Cha teaches the method of claim 21, wherein the network node is a policy and charging rules function (PCRF)(Fig. 3, Policy server).  
	Claims 29-34, 36-37 are rejected for the same reason as set forth in claims 21, 28, 22, 23, 24, 27, 26 respectively. Further teachings of identification by both Cha as well as Sharma as follows: Cha: P[0058], subscriber identification; identification of policy agent; Sharma: col. 14, lines 1-10.
	
Claim(s) 25, 29, 35, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (hereinafter Cha)(US 2015/0138964) as view of Sharma et al. (hereinafter Sharma)(US 10568018) and Cha et al. (hereinafter Cha-1)(US 2014/0226489)
	Regarding claim 25, Cha in view of Sharma teaches all the particulars of the caim except the method, wherein the initial and subsequent requests for network access include a packet data protocol (PDP) context.  However, Cha-1 teaches in an analogous art the method, wherein the initial and subsequent requests for network access include a packet data protocol (PDP) context(P[0074], transmitting packet from the user’s wireless terminal device).  Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method, wherein the initial and subsequent requests for network access include a packet data protocol (PDP) context in order to control the network operation smoothly.  
	Regarding claim 29, Cha in view of Sharma teaches all the particulars of the caim except the method, wherein the rejection message denying access to the network is based on a determination that an account associated with the mobile has exceeded a network data limit.  However, Cha-1 teaches in an analogous art the method, wherein the rejection message denying access to the network is based on a determination that an account associated with the mobile has exceeded a network data limit(P[0064], when a limit allocated to the wireless terminal device is exceeded, may block connection of data communication; also S760 in Fig. 7).  Therefore, it would be obvious to one of ordianry skill in the art before the effective filing date of the invention to use the method, wherein the rejection message denying access to the network is based on a determination that an account associated with the mobile has exceeded a network data limit in order to control the network operation smoothly.  
	Claims 35, 38 are rejected for the ame reason as set forth in claims 25 and 29 respectively.

	
Allowable Subject Matter
Claims 39-40 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647